685 S.E.2d 800 (2009)
STATE of North Carolina
v.
Mark Stephen THOMAS.
No. 113P09.
Supreme Court of North Carolina.
October 8, 2009.
Ronald M. Marquette, Special Deputy Attorney General, for State of NC.
Anne M. Gomez, Assistant Appellate Defender, for Thomas.
Prior report: ___ N.C.App. ___, 673 S.E.2d 372.

ORDER
Upon consideration of the petition filed by State of NC on the 17th of March 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed on the 17th of March 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."